NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         MAY 19 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

ESMERALDA MARISOL MUNOZ,                         No. 12-72937

               Petitioner,                       Agency No. A099-828-392

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Esmeralda Marisol Munoz, a native and citizen of El Salvador, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) summary dismissal of

her appeal from an immigration judge’s decision denying her application for

asylum, withholding of removal, and relief under the Convention Against Torture.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for an abuse of

discretion the BIA’s summary dismissal of an appeal. Singh v. Gonzales, 416 F.3d
1006, 1009 (9th Cir. 2005). We deny in part and dismiss in part the petition for

review.

       The BIA did not abuse its discretion in summarily dismissing Munoz’s

appeal because she failed to file a brief or statement as she indicated on her Notice

of Appeal, and the Notice of Appeal itself lacked sufficient specificity regarding

the grounds for appeal. See Singh v. Ashcroft, 361 F.3d 1152, 1157 (9th Cir. 2004)

(“The BIA simply cannot evaluate the merits of an appeal unless the petitioner

clearly expresses what he considers to be the factual and/or legal inadequacies of

the IJ’s challenged decision.”). We reject Munoz’s contention that the BIA failed

to sufficiently articulate the reasons for its decision.

       We lack jurisdiction to review Munoz’s contentions regarding the merits of

her claims. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                  12-72937